DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant has incorporated subject matter previously held as allowable into independent form.  Accordingly, the previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1 - 10 and 12 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest an image capturing device for forming a higher resolution image of an image target having a plurality of pixel areas respectively, as required by the instant claim.  Specifically, the prior art of record fails to disclose or suggest:
an image sensor having a plurality of sensing pixels corresponding to the plurality of pixel areas respectively;
an in-plane motion motor coupled to the image sensor, and configured to cause the image sensor to take a plurality of raw images related to the image target one by one, wherein the in-plane motion motor includes a circuit board, a central cavity disposed thereon and a single-axis actuator disposed between the circuit board and the 
a controller configured to synthesize the plurality of raw images into the higher resolution image, wherein: the image sensor has a sensor surface; the single-axis actuator of the in-plane motion motor incrementally moves a plurality of times the image sensor inside the central cavity, each time with a distance equal to 1/N of a pixel pitch of one of the plurality of sensing pixels, along a first direction parallel to the sensor surface to respectively capture the plurality of raw images for forming the higher resolution image; and N is a positive integer being larger than 1.
While the prior art of record does disclose an image sensor with in-plane motion motors such as in references Sato, et al. (US 20050001906 A1) and Seo (US 20070222544 A1), the prior art of record fails to disclose or suggest the positioning of the image sensor relative to the actuators and the circuit board as described in this claim.
Accordingly, the claim is considered allowable.

Claims 15 and 19 are variants of claim 1 and are similarly considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200.  The examiner can normally be reached on M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698